ON MOTION FOR REHEARING
All parties to this appeal have filed motions for rehearing. We overrule the motions of DeWitt, Lane Poultry, and Lane.
In the motion for rehearing of Southern Poultry, Southern Feed, and Jim Dandy, it has been pointed out that we failed to rule on the no evidence points asserted by appellants in connection with the novation issue. After a careful consideration of the record, considering only the evidence and the inferences in support of the finding of a novation and rejecting all evidence and inferences to the contrary, we find that there is more than a scintilla to support the finding. We therefore overrule appellants’ no evidence point.
Upon a consideration of the entire record, however, we conclude, as in our original opinion, that the evidence is insufficient to support the answer of the jury to issue 10 that there was a novation, and we therefore sustain appellants’ insufficient evidence point.
Appellants (Southern Poultry and Southern Feed) and cross-appellee (Jim Dandy) pray that the portion of the trial court’s judgment ordering that DeWitt take nothing in its cross-action against Jim Dandy be affirmed. These contentions were not brought forward by DeWitt on appeal. Therefore, we did not address ourselves to that issue in our original opinion. We hereby affirm the judgment of the trial court that cross-plaintiff DeWitt take nothing in its cross-action against Jim Dandy.
This leaves undisturbed our original holding that the judgment of the trial court in the main action that plaintiff take nothing is reversed and the cause is remanded.